 8:21-cv-00251-RGK-PRSE Doc # 7 Filed: 07/27/21 Page 1 of 3 - Page ID # 165




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                  Plaintiff,                          8:21CV251

      vs.
                                            MEMORANDUM AND ORDER
NEBRASKA          DEPARTMENT          OF
CORRECTIONAL                SERVICES,
UNKNOWN-UNNAME, Director of
Nebraska Department of Correctional
Services;        UNKNOWN-UNNAME,
Director I of Nebraska Department of
Correctional Services;     UNKNOWN-
UNNAME, Director II of Nebraska
Department of Correctional Services;
UNKNOWN-UNNAME,               Associate
Director of Nebraska Department of
Correctional Services;     TECUMSEH
STATE                   CORRECTIONAL
INSTITUTION,               UNKNOWN-
UNNAME, Warden of Tecumseh State
Correctional Institution;   UKNOWN-
UNNAME, Deputy Warden of Tecumseh
State        Correctional    Institution;
UNKNOWN-UNNAME,               Associate
Warden of Tecumseh State Correctional
Institution;       UKNOWN-UNNAME,
Librarian of Tecumseh State Correctional
Institution;       UKNOWN-UNNAME,
Warden of Nebraska State Penitentiary;
NEBRASKA STATE PENITENTIARY,
UKNOWN-UNNAME,                Associate
Warden of Nebraska State Penitentiary;
UKNOWN-UNNAME, Deputy Warden
of     Nebraska      State  Penitentiary;
LIBRARIAN OF NEBRASKA STATE
PENITENTIARY,                  OMAHA
  8:21-cv-00251-RGK-PRSE Doc # 7 Filed: 07/27/21 Page 2 of 3 - Page ID # 166




CORRECTIONAL                 CENTER,
UKNOWN-UNNAME,           Warden   of
Omaha Correctional Center; UKNOWN-
UNNAME, Associate Warden of Omaha
Correctional Center;       UKNOWN-
UNNAME, Deputy Warden of Omaha
Correctional Center; and UKNOWN-
UNNAME,        Librarian  of   Omaha
Correctional Center;

                     Defendants.



       Before the court is Plaintiff’s motion to proceed in forma pauperis. (Filing 6.)
Plaintiff represents in his application to proceed in forma pauperis that he is being
held at the Norfolk Regional Center (“NRC”). (Id.) Plaintiff also filed a copy of his
“Trust Fund Statement” from the NRC which shows an account balance of $5,702.83
as of June 30, 2021. (Id.) He does not mention expenses that would impact his ability
to pay the relatively modest filing fee associated with filing a claim in federal court.
Therefore,

      IT IS ORDERED that:

      1.      Plaintiff’s motion to proceed in forma pauperis (Filing 6) is denied.

       2.     Plaintiff shall pay the $402.00 filing fee within 30 days of the date of
this order.

      3.    Failure to comply with this order will result in this matter being
dismissed without further notice.

       4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: August 26, 2021: deadline for
Plaintiff to pay $402.00 filing fee.
                                         2
8:21-cv-00251-RGK-PRSE Doc # 7 Filed: 07/27/21 Page 3 of 3 - Page ID # 167




   Dated this 27th day of July, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        3
